Citation Nr: 0011213	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-31 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
residuals of a right hydrocelectomy and spermatocelectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.

The current appeal arose from a December 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO, in pertinent part, 
denied entitlement to an increased (compensable) evaluation 
for the residuals of a right hydrocelectomy and 
spermatocelectomy.

In June 1995 the RO affirmed the determination previously 
entered and granted entitlement to a permanent and total 
disability rating for pension purposes.

In October 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development, 
consisting of affording the veteran the opportunity to submit 
additional evidence in support of his claim, and scheduling 
an examination of the veteran pursuant to his claim.  
Additional evidence was obtained; however, the veteran failed 
to report for two scheduled examinations.

In October 1999 the RO affirmed the denial of entitlement to 
an increased (compensable) evaluation for residuals of a 
right hydrocelectomy and spermatocelectomy.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board's review of the evidentiary record discloses that 
on remand of the case to the RO the veteran initially failed 
to report for a VA genitourinary examination; however, it 
became clear that the reason for his failure to do so was a 
lack of transportation.  

The veteran was advised of transportation which was provided 
to assist him, and the examination was rescheduled; however, 
the veteran again failed to report for examination and no 
reason was given for his failure to so report.  The veteran 
similarly failed to previously report for a VA examination 
scheduled in July 1998.

The correspondence of record from the RO to the veteran with 
respect to notification to report for examinations clearly 
advised of the need to report for such examinations and that 
failure to do so can result in a denial of his claim for 
increased compensation benefits.  

During the course of the appeal the veteran returned the 
notification to report for examination thereby confirming his 
having been notified.  He has also energetically maintained a 
rather intense correspondence with the RO and has furnished 
additional evidence in support of his claim.  He has also 
expressed a genuine interest in doing what is necessary in 
the processing of his claim including reporting for a 
scheduled examination.

The Board finds that the statements of the case to the 
veteran are lacking in providing him with the criteria for 
failure to report for scheduled VA examinations without good 
cause shown and the consequences which may result from such 
failure to do so.  38 C.F.R. § 3.655 (1999).

The Board is of the opinion that the veteran should be given 
another opportunity to report for a scheduled examination in 
support of his appeal in view of his demonstrated interest in 
pursuing his claim, for the most part unexplained failure to 
report for scheduled VA examinations, and absence of his 
having been provided with the governing criteria which 
contain the consequences for failure to report for 
examination without good cause shown.

In light of the above, and to ensure full compliance with 
VA's statutory duty to afford the veteran due process of law 
(38 C.F.R. § 3.103 (1999)), the Board is deferring 
adjudication of the issue prepared and certified for 
appellate review pending a remand of the case to the RO for 
further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
veteran should be afforded the 
opportunity to identify all medical care 
providers who may have additional records 
referable to treatment of his service-
connected residuals of a right 
hydrocelectomy and spermatocelectomy.  
After obtaining any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.

2.  The RO should arrange for a VA 
genitourinary/urological examination of 
the veteran by an appropriate specialist 
for the purpose of ascertaining the 
current nature and extent of severity of 
his service-connected right 
hydrocelectomy and spermatocelectomy.  
The claims file, copies of the previous 
and amended criteria for rating 
genitourinary disability, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  

Any further indicated special studies 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  Based 
on the review of the claims folder, and 
the results of the examination, it is 
requested that the examiner offer an 
opinion as to the following:

What are the current manifestations 
and severity of the service-connected 
hydrocelectomy and spermatocelectomy?  
If there are other genitourinary 
disorders found, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated 
from one disorder or another, it 
should be so indicated.

Are the veteran's voiding symptoms of 
frequency and urgency noted on VA 
examination in September 1994 due to 
or related to his hydrocelectomy and 
spermatocelectomy?  If the symptoms 
are still present, the examiner 
should characterize the severity of 
any current voiding symptoms.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

In its notification to the veteran of the 
scheduled examination, the RO should 
include the criteria under 38 C.F.R. 
§ 3.655 referable to failure without good 
cause to report for a scheduled 
examination.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should reconsider 
the claim of entitlement to an increased 
(compensable) evaluation for residuals of 
a hydrocelectomy and spermatocelectomy 
with application of the previous and 
amended criteria for rating genitourinary 
disorders.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case to include the criteria under 38 C.F.R. 
§ 3.655, referable to failure without good cause to report 
for scheduled VA examinations.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


